 In the Matter of RADIONIC PRODUCTS DIVISION, RADIONIC CONTROLS,INC., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERCase No. 14.-RC-1107.-Decided September 09, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9. (c) of the NationalLabor Relations Act, a hearing was held before Harry G. Carlson,hearing officer.The hearingofficer's rulingsmade at thehearingare free fromprejudicial error and are hereby affirmed."Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to representcertainemployees of the Employer.3.District 50 and the Employer assert their contract dated July 8,1949, for the term of 2 years with a 30-day automaticrenewal clauseas a bar to this proceeding.The Petitioner contends that becauseof a "schism" in the membership of Local Union 13114, the contractis not a bar.On May 21, 1950, a special meeting of the membership of LocalUnion 13114 was held in Marion, Illinois, pursuant to a notice posted,on the bulletin board in the Employer's plant on May 19, 1950, whichstated that the purpose of this meeting was to vote on the question ofaffiliationwith the Petitioner.The meeting was further publicizedby verbal. notification to employees by the local's officers.Twentymembers attended the me.eting,2 a majority of whom voted to dis-affiliate from District 50 and to affiliate with the Petitioner and toi Intervention was granted to District 50, United Mine Workersof America,and to itsLocal Union13114.These intervenors are herein collectively called District 50.SouthernIllinois District Council,affiliated with Hod Carrier's,Building&Common Laborers' Unionof America,AFL, was also properlypermittedto intervene.The motion by District 50 to dismiss the petition on the ground of contract bar is deniedfor the reasons stated in paragraph numbered3, infra.The motion by District50 for oralargument is also denied as in our opinion the issues and positions of the parties are ade-quately presentedby the recordand the briefs.2The usual attendanceat regularmeetingsof thelocalwas 10 to 12 members. TheEmployer'sworking force normally consists of 150employees.At the timeof the hearingonly 75 employeeswere employed.91 NLRB No. 95.595917572-51-vol. 91-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD"retain" the current officers.On the following day, the Employerwas notified of this action and was requested to recognize and bargainwith the former officers and shop committee of the local representingthe Employer's employees who were now affiliated with the Petitioner.Thereafter, the officers of Local Union 13114 submitted their resigna-tions to the District 50 representative to whom the recording. secre-tary turned over the local's seal and other records in her possession.Although a local organization has not yet been established, the Peti-tioner intends to form a local lodge at the plant if an election isordered and a certification is obtained.Meanwhile, informal meet-ings of employees have been held which were presided over by aGrand Lodge representative of the Petitioner.Following the resignation of the officers of Local Union 13114, theDistrict 50 representative posted a notice on the bulletin board atthe plant stating that meetings of the local would continue to be held.At a meeting held on June 23, 1950, attended by seven or eight mem-bers, new officers were selected.The Employer was notified of theirnames and was advised that they would administer the existing con-tract.These officers were also instructed by the District 50 repre-sentative to operate as a grievance committee.The committee hasnot yet handled any grievances, but the District 50 representativehas himself handled one grievance and, together with the newly se-lected president, has conferred informally with the Employer regard-ing the wage reopening clause in the contract.District 50 contends that the disaffiliation action taken at the meet-ing of May 21, 1950, is in contravention of the rules and bylaws ofDistrict 50 and in violation of the loyalty oaths of members and offi-cers of this organization.For these and similar reasons,, it urgesthat the disaffiliation lacks legal validity and that the petition shouldtherefore be dismissed.We shall not, however, undertake to resolvethe legal questions thus raised for they are immaterial to the issueof representation before US .4These circumstances reveal that therehas been a schism in the contracting union's organization which wefind, for reasons stated in theBoston Machine Yorkscase,5 removesthe existing contract as a bar to an immediate determination ofrepresentatives.'3District 50 alleges also that the disaffiliation was invalid because the notice for theMay 21 meeting was defective in form,the meeting was in furtherance of a fraudulentscheme by former representatives of District 50 to deliver the employees involved hereinto the Petitioner, and that the meeting was illegally held at Marion, II11inois,rather thanat the customary meeting place in Herrin,Illinois.4ColumbianRope Company,88 NLRB 1448.6BostonMachine Works,89 NLRB 120.G In view of our finding herein it is unnecessary to pass on the' Petitioner's contentions,raised in its brief,that the contract should not bar the petition because it contains unlawful.checkoff and maintenance-of-membership provisions,and that the bargaining unit set forththerein is inappropriate. R'ADIOATIC PRODUCTS DIVISION597Accordingly, we find that a question affecting commerce exists con-cerning the representation of the Employer's employees within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in agreement that the appropriate unit shallconsist of the Employer's production and maintenance employees.The Employer and District 50 however, would exclude one employeewho works in the stockroom whom the Petitioner would include..This employee has been excluded in past bargaining from the established production and maintenance unit and the Employer contendsthat he should continue to be excluded on the ground that his interestsare not sufficiently related to those of the employees in the unit to war-rant his inclusion therein.The principal duties of the stockroom employee appear to consistof maintaining a perpetual stock inventory and issuing materials toproduction employees.About one-half of his time is spent maintain-ing records and performing related clerical duties.At present, healone works in the stockroom, but at times of peak production, heis assisted by other employees in the unit classified as material handlers.It is conceded however, that he has no supervisory authority over theseemployees.Under these circumstances, we believe that his interestsare closely related to those of the other production and maintenanceemployees and we shall include him in the unit.'We find that all production and maintenance employees at the Em-ployer'sCarbondale, Illinois, plant, including the stockroom em-ployee, but excluding all office and clerical employees, watchmen,guards, professional employees, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]'United Screw d Bolt Corporation,89 NLRB 953.